t c no united_states tax_court dynamo holdings limited_partnership dynamo gp inc tax_matters_partner petitioner v commissioner of internal revenue respondent beekman vista inc petitioner v commissioner of internal revenue respondent docket nos filed date in these consolidated cases c a corporation and p a partnership share common ownership during the years in issue c transferred property to p r argues that the transfers were gifts among the ultimate beneficial owners r argues in the alternative that the transfers were for less than fair_market_value and that the amounts of the discount are subject_to_withholding tax under sec_1442 and sec_1445 r determined that penalties under sec_6662 applied to the adjustments in the p proceeding and also determined additions to tax under sec_6651 and penalties under sec_6656 against c in graev v commissioner t c __ date supplementing 147_tc_460 we held that in cases where the commissioner bears the burden of production with respect to penalties under sec_7491 the burden of production includes evidence of written supervisory approval of penalties as required by sec_6751 under sec_7491 r shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title r filed a motion to reopen the record to supplement existing proof of supervisory approval c and p moved for dismissal as to the penalties because r did not meet the burden of production with respect to penalties under sec_7491 held in a partnership-level proceeding r does not bear the burden of production with respect to penalties under sec_7491 held further where the commissioner does not bear the burden of production as to penalties the lack of supervisory approval of penalties may be raised as a defense to those penalties held further c and p did not raise the lack of supervisory approval of penalties as a defense to penalties and therefore the defense is waived held further the motion to reopen the record will be denied held further the motion to dismiss as to penalties will be denied martin r press edward a marod clinton r losego lu-ann m dominguez alan s lederman and john w terwilleger for petitioners david b flassing lisa m goldberg william g merkle timothy a sloane and g roger markley for respondent buch judge the issue before us is whether we should grant the commissioner’s motion to reopen the record to receive further evidence concerning supervisory approval of the penalties that are at issue in deciding this issue we must confront the question of whether the commissioner bears the burden of production with respect to penalties under sec_7491 in a partnership-level proceeding petitioners in these consolidated cases are beekman vista inc beekman vista a u s_corporation and dynamo gp inc dynamo gp the tax_matters_partner of dynamo holdings limited_partnership dynamo a partnership the commissioner determined an addition_to_tax under sec_6651 and a penalty under sec_6656 against beekman vista and determined that a penalty under sec_6662 applies to the adjustments for dynamo in the past we have questioned whether the commissioner bears the burden of production with respect to penalties under sec_7491 in a partnership-level proceeding 1all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated but we have never expressly ruled on the issue we hold that the commissioner does not bear the burden of production with respect to penalties in a partnership- level proceeding findings_of_fact beekman vista is a delaware corporation that is wholly owned by a canadian entity it is a property development company that specializes in developing property in southern florida and its principal_place_of_business is florida dynamo is a partnership formed in delaware with its principal_place_of_business is florida like beekman vista dynamo is in the business of property development and specializes in developing property in southern florida dynamo and beekman vista have at least one direct owner in common and share other indirect beneficial owners during and the years in issue there were transfers of property among beekman vista dynamo and entities owned by each of them the commissioner principally argues that those transfers were gifts among the beneficial owners of beekman vista and dynamo beekman vista and dynamo gp argue that the transfers were sales paid for with loans that were eventually repaid if we find bona_fide loans the commissioner argues that the transfers were for less than fair_market_value and that the discounts were constructive distributions subject_to_withholding taxes beekman vista and dynamo gp argue that the transfers were for fair_market_value we will address these issues in a separate opinion the commissioner examined beekman vista’s income_tax returns for tax years ending date through and dynamo’s partnership returns for and the income_tax examination of beekman vista’s returns led to an examination of whether beekman vista properly withheld taxes under sec_1442 on date the commissioner issued a notice_of_deficiency to beekman vista for and the commissioner determined that beekman vista was liable for withholding taxes and for an addition_to_tax under sec_6651 and a penalty under sec_6656 for each year beekman vista filed a timely petition challenging the deficiencies the additions to tax and the penalties in an amendment to answer the commissioner asserted an increased deficiency an increase to the addition_to_tax under sec_6651 and an increase to the amount of the sec_6656 penalty for each year the commissioner issued a notice of final_partnership_administrative_adjustment fpaa with respect to dynamo for and on date in addition to various adjustments to partnership items the commissioner determined the applicability of accuracy-related_penalties under sec_6662 and b and for negligence and substantial understatements of income_tax in their respective petitions neither beekman vista nor dynamo gp raised the issue of whether the commissioner complied with the supervisory approval requirement of sec_6751 the cases were consolidated and a two-week trial was held in early on date the court issued an opinion in graev v commissioner graev iii t c ___ date supplementing 147_tc_460 in graev iii t c at ___ slip op pincite we held that in cases in which the commissioner bears the burden of production with respect to penalties under sec_7491 the burden of production includes evidence of written supervisory approval of penalties as required by sec_6751 on date we issued an order in these consolidated cases directing the parties’ attention to graev iii and ordering the commissioner to file a response to both address the effect of sec_6751 on these cases and to direct the court to any evidence of sec_6751 supervisory approval in the record beekman vista and dynamo gp were also given the opportunity to respond to the date order on date the commissioner filed his response he observes that under sec_6751 supervisory approval is not required for additions to tax under sec_6651 as for the penalties under sec_6656 and sec_6662 the commissioner argues that he does not bear the burden of production because neither beekman vista nor any of dynamo’s partners were individuals he further argues that even if he does bear the burden of production with respect to penalties under sec_6656 and sec_6662 he has met that burden to establish that he complied with the supervisory approval requirement under sec_6751 for the sec_6662 substantial_understatement_of_income_tax_penalty asserted against dynamo the commissioner directs us to documents titled substantial_understatement_penalty worksheet for and these worksheets were signed by team manager niveen malaty according to the commissioner’s response to the court’s date order team manager malaty is the supervisor of the revenue_agent who initially determined the penalties 2although the fpaa purported to determine an accuracy-related_penalty for each year through the commissioner argues that no penalty was asserted for because the fpaa adjustments resulted in a net reduction of dynamo’s income to establish that he complied with the supervisory approval requirement with respect to the penalties under sec_6656 that were determined in the notice_of_deficiency the commissioner directs us to a letter transmitting the examination_report to the taxpayer’s representative the letter is signed by team manager malaty and transmits an examination_report containing penalty determinations made by the revenue_agent the commissioner again represents that team manager malaty is the supervisor of the revenue_agent who initially determined the penalties the commissioner also directs us to a form_5701 notice of proposed_adjustment for and that was signed by team manager richard blumenthal the commissioner represents that team manager blumenthal is the supervisor for one of the revenue agents working on the matter the commissioner did not direct the court to any evidence in the record concerning supervisory approval of the increased penalties asserted against beekman vista in the amendment to answer on date beekman vista and dynamo gp filed a response to the date order they argue that the commissioner bears the burden of production for the sec_6656 penalty at issue in the beekman vista 3all of the documents relied on by the commissioner to establish supervisory approval were offered at trial by the petitioners and admitted into evidence over objections by the commissioner deficiency proceeding and the sec_6662 penalty at issue in the dynamo partnership-level proceeding they also argue that the commissioner did not meet the burden of production with respect to supervisory approval as required by sec_6751 because the commissioner did not establish that team manager malaty and team manager blumenthal were the appropriate supervisors to approve the penalty determinations on date both the commissioner and petitioners filed motions with the court the commissioner filed a motion to reopen the record arguing that the court should reopen the record to allow additional testimony from the supervisors and revenue agents involved in the cases to reinforce the evidence of supervisory approval the commissioner asserts that petitioners will not be prejudiced because they will have the opportunity to interview the witnesses notably the commissioner does not indicate any intent to offer evidence of supervisory approval of the increased penalties asserted in his amendment to answer petitioners filed a motion to dismiss as to the penalties under sec_6656 and sec_6662 they argue that the commissioner bears the burden of production under sec_7491 and must meet the supervisory approval requirement under sec_6751 as a part of that burden they also argue that the commissioner did not meet that burden because he did not establish that team manager malaty and team manager blumenthal were immediate supervisors they contend that because the commissioner did not meet his burden the court should dismiss as to the penalties under sec_6656 and sec_6662 opinion under sec_7491 the commissioner shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title we will deny the commissioner’s motion to reopen the record because under the applicable statutes the commissioner does not bear the burden of production with respect to penalties in a corporate or partnership-level proceeding we will deny petitioners’ motion to dismiss as to these penalties for the same reason as to the increased penalties first raised in his amendment to answer we will deny the motion to reopen the record because the commissioner did not offer through his motion any evidence to support the supervisory approval of those penalties i reopening the record whether to reopen a record is a matter left to the discretion of the court in his motion to reopen the record the commissioner cites 403_f3d_1278 11th cir an opinion of the court_of_appeals for the eleventh circuit the court to which these cases can be appealed in byrd that court_of_appeals adopted a four-part inquiry to aid courts in determining whether they should reopen a record id pincite4 the four factors are the timeliness of the motion the character of the testimony to be offered the effect of granting the motion and the reasonableness of the request id pincite the factor most relevant to these cases is the third the effect of granting the motion if we conclude that granting a motion to reopen the record would not affect the outcome of the cases the motion should be denied granting such a motion would be a meaningless gesture if it would not affect the outcome and it would be a waste of judicial resources see 114_tc_276 accordingly we turn to the question of what would be the effect if any of granting the commissioner’s motion ii penalties at issue the notice_of_deficiency issued to beekman vista determined for each year an addition_to_tax under sec_6651 for failure_to_file and a penalty under sec_6656 for failure to make deposits the fpaa issued with respect to dynamo determined the applicability of an accuracy-related_penalty under sec_6662 additions to tax under sec_6651 are not subject_to the supervisory approval requirement of sec_6751 see sec_6751 accordingly whether there was supervisory approval for the sec_6651 addition_to_tax is not an issue we need to consider iii burden of production under sec_7491 under sec_7491 the commissioner shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title here we have a consolidated proceeding involving the liability of a corporation beekman vista and determinations relating to a partnership dynamo we will address each proceeding separately a beekman vista the first and perhaps easiest issue to address is the commissioner’s burden of production as to the sec_6656 penalty determined against beekman vista in the notice_of_deficiency in 126_tc_191 the court held that the commissioner does not bear the burden of production under sec_7491 with respect to penalties asserted against a corporation the court’s analysis was succinct and direct sec_7491 applies specifically only to the liability of an ‘individual for any penalty addition_to_tax or additional_amount imposed by this title ’ petitioner is not an individual it is a corporation nt inc v commissioner t c pincite citation omitted quoting sec_7491 the holding in nt inc is unaffected by our holding in graev iii the commissioner does not bear the burden of production regarding the liability of a corporation for penalties as a result the commissioner does not have the burden of production as to supervisory approval under sec_6751 for a penalty determined against a corporation in a notice_of_deficiency b dynamo we have previously considered whether the commissioner bears the burden of production with regard to penalties determined in partnership-level proceedings at times we have taken the commissioner’s burden for granted see eg reri holdings i llc v commissioner t c ___ ___ slip op pincite date curtis inv co v commissioner tcmemo_2017_150 at in several cases we have examined the statute but expressly declined to rule on whether the burden of production lies with the commissioner with respect to penalties see eg palmer ranch holdings ltd v commissioner tcmemo_2014_79 at aff’d in part rev’d in part and remanded 812_f3d_982 11th cir santa monica pictures llc v commissioner tcmemo_2005_104 89_tcm_1157 in those cases we found that we did not need to address the issue because the commissioner had met the burden of production regardless of whether he was required to do so now we must address this issue written supervisory approval under sec_6751 the question of whether the commissioner bears the burden of production for penalties under sec_7491 in partnership-level proceedings has become more pressing in graev iii we held that the commissioner’s burden of production includes evidence of written supervisory approval as required by sec_6751 graev iii t c at ___ slip op pincite under sec_6751 there must be written supervisory approval by the immediate supervisor of the individual making the determination unless the additions to tax are under sec_6651 sec_6654 or sec_6655 or the penalties are automatically calculated through electronic means in these cases the commissioner directed us to evidence of supervisory approval of accuracy-related_penalties determined under sec_6662 but that evidence is inconclusive particularly as to the question of whether the approving official was the immediate supervisor of the person who initially determined the penalties if the commissioner bears the burden of production in these cases it i sec_4the commissioner does not argue that the penalties were automatically calculated through electronic means not clear that he has met that burden if the commissioner does not bear the burden of production then the burden lies with petitioners partnership-level proceedings under a plain reading of the statutes governing partnership-level proceedings such proceedings are not with respect to the liabilities of individuals under sec_6221 the tax treatment of partnership_item sec_5 is determined at the partnership level the applicability of any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item is also determined at the partnership level sec_6221 sec_6226 the commissioner conducts a partnership-level administrative_proceeding to determine adjustments to partnership items and the applicability of any penalty addition_to_tax or additional_amount relating to those adjustments that proceeding may result in an fpaa sec_6223 under sec_6226 the tax_court has jurisdiction to review an fpaa upon the filing of a timely petition of a tax_matters_partner or a notice_partner in a proceeding brought in the tax_court the court has jurisdiction to determine the tax treatment of all partnership items for the taxable_year at issue 5a partnership_item is any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that such item is more appropriately determined at the partnership level than at the partner level sec_6231 not just those included in the fpaa and the applicability of any penalty addition_to_tax or additional_amount relating to those adjustments sec_6226 once a partnership-level proceeding is final the liability of the partners if any may be determined in a partner-level proceeding which may involve a computational adjustment or a notice_of_deficiency see sec a in that partner-level proceeding a partner may raise defenses to penalties and additions to tax sec_301_6221-1 proced admin regs the very nature of a partnership-level proceeding is inconsistent with sec_7491 which focuses on liability a partnership-level proceeding determines the treatment of partnership items and the applicability of a penalty at the partnership level but not the liability of any partner for either tax or penalties if a partner’s liability is affected by a partnership-level determination the partner’s liability if any is determined later at the partner level 581_f3d_297 6th cir aff’g in part remanding in part 129_tc_11 and even if the applicability of a penalty is determined at the partnership level that penalty may not apply to any particular partner therefore under a plain reading of the applicable statutes section 6for example the court might determine at the partnership level that a substantial_understatement_penalty is applicable but partner-level computations continued c does not apply and the commissioner does not bear the burden of production with respect to penalties and additions to tax in a partnership-level proceeding not only do partnership-level proceedings not determine liabilities but they also are not proceedings with respect to individuals see sec_7491 partnerships themselves are not individuals sec_761 the term individual is not explicitly defined in the code when a term is not defined we give it its ordinary meaning fdic v meyer 510_us_471 135_tc_1 black’s law dictionary 10th ed defines the word individual as existing as an indivisible entity of relating to or involving a single_person or thing as opposed to a group merriam-webster’s collegiate dictionary 10th ed defines individual as a particular being or thing as distinguished from a class species or collection such as a single human being the single human being definition is consistent with the code sec_7701 defines a person as an individual a_trust estate partnership_association company or corporation making clear that an individual is distinct from any of the other entities on the list continued may reveal that a particular partner or perhaps no partner meets the threshold for a substantial_understatement_of_income_tax see sec_6662 sec_7491 does not focus on parties but on the nature of the proceeding partners are treated as the parties to a partnership-level proceeding 95_tc_388 but the proceeding itself is conducted at the partnership level it is the partnership return that is examined it is partnership items that are adjusted and it is partnership items and the applicability of penalties that are determined in a partnership-level proceeding see eg sec_6226 sec_301_6221-1 proced admin regs defenses to penalties that are unique as to any particular partner individual or otherwise are not part of the partnership-level proceeding sec_301_6226_f_-1 proced admin regs in contrast sec_7491 applies in any court_proceeding with respect to the liability of any individual for any penalty we can infer from other code provisions that congress did not intend sec_7491 to apply in a partnership-level proceeding for example sec_7430 allows for the awarding of costs and fees to a prevailing_party sec_7430 as noted above in a partnership-level proceeding the partners are treated as parties sec_6226 thus when applying the net_worth requirements under that statute we have looked to the partners as the parties because the statute focuses on a prevailing_party see eg 110_tc_94 but sec_7491 does not focus on parties a close examination of the prevailing_party rule within sec_7430 helps to sharpen the distinction the definition of prevailing_party in sec_7430 refers to u s c sec d b which defines a party for the purposes of actions to recover legal fees in defining party for purposes of that provision congress listed individuals separately from any owner of an unincorporated business or any partnership in the definition of party in contrast sec_7491 does not contain any reference to owners of an unincorporated business had congress wanted to include the owners of an unincorporated business in the effect of sec_7491 it knew how to do so there is evidence within sec_7491 itself that congress intended to narrowly define the scope of sec_7491 whereas sec_7491 refers to the liability of any individual for any penalty emphasis added the burden- shifting rule_of sec_7491 speaks of the liability of the taxpayer for any_tax emphasis added and sec_7491 makes it clear that burden shifting under subsection a explicitly applies to partnership s emphasis added but sec_7491 is explicitly limited to proceedings with respect to the liability of any individual as we reasoned in santa monica pictures llc v commissioner t c m cch pincite p lainly by using the different terms ‘individual’ and ‘taxpayer’ congress intended to distinguish the two terms administrative and judicial efficiency there are practical concerns in partnership-level proceedings that make this the only reasonable approach because partnerships are not individuals the only other potential approach would be to determine who has the burden of production by looking through to the taxpaying partners but the hallmark of a partnership_item and by extension a partnership-level proceeding is that it is common to all partners grigoraci v commissioner tcmemo_2002_202 84_tcm_186 the practical effect of applying sec_7491 in a partnership-level proceeding would be to require the commissioner and the court to identify the ultimate taxpaying partners of a partnership to determine who bears the burden of production as to penalties in cases with tiered_partnership structures the commissioner and the court would spend time and resources to identify the ultimate taxpaying partners something the tefra notice provisions are designed to avoid see sec_6223 and in a partnership in which one of the ultimate taxpaying partners is a corporation and another is an individual the commissioner would bear the burden of production as to one partner but not the other as applied in cases like these the court might need to render separate holdings if the commissioner did not have the burden of production as to one partner but had the burden of production and failed to meet it as to another partner conclusion the commissioner does not bear the burden of production with respect to penalties in a partnership-level proceeding to the extent reri holdings i and curtis inv co state that the commissioner has the burden of production with respect to penalties in partnership proceedings they are not followed our conclusion that the commissioner does not bear the burden of production under sec_7491 does not necessarily mean that the commissioner’s motion to reopen the record should be denied a taxpayer may raise the lack of supervisory approval as a defense to penalties graev iii t c ___ and if that issue were validly raised the commissioner might want to supplement the record to respond but dynamo gp did not raise the lack of penalty approval in its petition at trial or on brief it was not until the court directed the parties’ attention to graev iii after the record was closed and the case was fully submitted that petitioners challenged the sufficiency of the written penalty approval in the record and even then dynamo gp did not seek to reopen the record to dispute whether penalty approval occurred consequently we consider the defense to have been waived rule 92_tc_661 this brings us back to the third factor in byrd whether granting a motion to reopen the record would affect the outcome of the case the commissioner did not have the burden of production as to supervisory approval under sec_6751 and dynamo gp did not challenge supervisory approval there is no need for the commissioner to supplement the record as to the penalty asserted in the dynamo proceeding because even if he supplemented the record it would have no effect on the outcome of the sec_6751 issue iii penalties raised in the amendment to answer we have concluded that as to those items included in the notice_of_deficiency issued to beekman vista and the fpaa issued with respect to dynamo the commissioner does not have the burden of production as to penalties under sec_7491 we have another burden issue we must consider the increase in the sec_6656 penalty that was asserted in the commissioner’s amendment to answer in beekman vista 7the commissioner also asserted an increased addition_to_tax under sec_6651 but supervisory approval is not required for that addition_to_tax sec_6751 the commissioner bears the burden_of_proof on any new_matter increases in deficiency or affirmative defenses pleaded in his answer rule a 112_tc_183 ndollar_figure the commissioner filed an amendment to answer that among other things increased the amount of the sec_6656 penalty against beekman vista the commissioner has the burden_of_proof on the increase 143_tc_376 the commissioner’s motion to reopen the record is silent as to supervisory approval of the penalty amount that was first asserted in the amendment to answer the commissioner in his date response to the court’s date order does not cite any evidence in the record of supervisory approval of the determination to increase the penalty in the amendment to answer and in his motion to reopen the record the commissioner does not proffer any evidence regarding supervisory approval of the determination to assert an increased penalty amount in the amendment to answer because the commissioner did not proffer any information concerning supplementing the record as to the penalty for which he has the burden_of_proof there is no basis for us to reopen the record for any such proof that might exist iv motion to dismiss we also must deny petitioners’ motion to dismiss as to penalties that motion asks that we dismiss as to penalties because the commissioner did not meet his burden under sec_7491 but as we have held the commissioner does not bear the burden of production as to penalties in partnership-level or corporate proceedings the commissioner did not fail to meet his burden of production because the burden was not his to meet as to those penalties included in the notice_of_deficiency and the fpaa as for the increased penalty asserted by the commissioner in his amendment to answer in beekman vista the question of whether the commissioner met his burden_of_proof is an issue to be resolved on the merits which we will address in a separate opinion v conclusion sec_7491 imposes the burden of production on the commissioner in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed under the internal_revenue_code a partnership is not an individual and a partnership-level proceeding is not a proceeding with respect to the liability of any individual consequently the commissioner does not bear the burden of production with respect to penalties additions to tax or additional_amounts in a partnership-level proceeding because reopening the record would not affect the outcome of these proceedings the commissioner’s motion to reopen the record will be denied and because the commissioner does not bear the burden of production petitioners’ motion to dismiss will likewise be denied an appropriate order will be issued reviewed by the court marvel foley gale thornton goeke holmes gustafson paris morrison kerrigan lauber nega pugh and ashford jj agree with this opinion of the court vasquez j did not participate in the consideration of this opinion
